



COURT OF APPEAL FOR ONTARIO

CITATION: Matthews v.
Andrushko, 2015 ONCA 92

DATE: 20150209

DOCKET: C57669

Rouleau, van Rensburg and Pardu JJ.A.

BETWEEN

Jennifer Matthews

Appellant (Defendant)

and

Robert Andrushko, Richard Andrushko

Respondents (Plaintiffs)

Maheen Merchant, for the appellant

No one appearing for the respondents

Heard: February 6, 2015

On appeal from the judgment of Justice James C. Kent of
the Superior Court of Justice, dated August 26, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We are advised that this matter has been settled in accordance with
terms exchanged between the parties on the basis of dismissal of the appeal
with costs payable to the respondents as agreed. On that basis the matter is
dismissed.


